Citation Nr: 0712731	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period from March 23, 2001 through November 4, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from March 1, 2003 through September 21, 
2004.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning on September 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The Board remanded this case back 
to the RO in July 2004.


FINDINGS OF FACT

1.  During the period from March 23, 2001 through November 4, 
2002, the veteran's PTSD was productive of moderate symptoms 
and was addressed during several hospitalizations. 

2.  During the period from March 1, 2003 through March 21, 
2004, the veteran's PTSD was productive of increased social 
and occupational impairment, following a 3.5 month 
psychiatric hospitalization and with a history of alcohol 
abuse reduced as a causative factor.

3.  Evidence from the period beginning on March 22, 2004 
indicates that the veteran's PTSD has resulted in total 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD have 
been met for the period from March 23, 2001 through November 
4, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for a 50 percent evaluation for PTSD have 
been met for the period from March 1, 2003 through March 21, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.  The criteria for a 100 percent evaluation for PTSD have 
been met for the period beginning on March 22, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing his service-connected PTSD.  
Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met in letters issued in January 2002, March 2005, 
September 2005, and December 2005.  By these letters, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted January 2002 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. 

In the present case, the Appeals Management Center (AMC) 
specified the veteran's assigned evaluations and the 
effective dates of those evaluations in a coded November 2006 
rating decision.  In the same month, the AMC issued a letter 
setting forth VA's practices in assigning both disability 
evaluations and the effective dates for those evaluations.  
The Board finds that these actions satisfy VA's requirements 
in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO has evaluated the veteran's PTSD 
under 38 C.F.R. § 4.71a, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

III.  Factual background

In the present case, the veteran's initial claim of service 
connection for PTSD was received on March 23, 2001.  
Subsequently received records indicate regular mental health 
treatment for multiple diagnoses, including PTSD, alcohol 
abuse, and depression.

Multiple VA treatment and hospitalization records from June 
2001 indicate symptoms including suicidal ideation and a 
depressed and dysphoric mood and affect.  The veteran was 
noted to have had a one-month alcohol dependence/abuse 
relapse and a recent suicide attempt.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned in the report of a 
psychiatry physical examination late in the same month.  
During this examination, the veteran also reported being 
increasingly isolative and having difficulty with sleep, 
helplessness, anger, and feeling worthless.  

The veteran underwent a telephone examination in December 
2001 in conjunction with his application for Social Security 
Administration (SSA) benefits.  During this examination, he 
reported not having drank for approximately three months.  He 
was noted to have a depressed and anxious affect and facial 
expression.  He reported problems with concentration with 
memory and reported panic attacks where he felt like his 
heart was racing.  The examiner diagnosed major depressive 
disorder, severe, recurrent without psychotic symptoms; panic 
disorder with agoraphobia; PTSD; and alcohol dependency in 
sustained partial remission.  A GAF score of 50 was assigned.  
The examiner noted that the veteran's daily activities, 
abilities, and social activities were severely affected both 
by his psychiatric problems, as well as his past history of 
alcohol addiction.  

During a VA psychiatry history and physical examination in 
December 2001, in conjunction with hospitalization, the 
veteran reported drinking heavily after stopping his antabuse 
the prior week.  Notable examination symptoms included 
untidiness, slow speech that was slurred at times, and a sad 
and depressed mood with a congruent affect.  The examiner 
rendered an Axis I diagnosis of recurrent major depression 
and alcohol abuse, with a GAF score of 30 assigned on 
admission.  He subsequently underwent VA dual diagnosis 
psycho-education at a VA facility.

In January 2002, the veteran underwent a VA psychiatric 
examination, with an examiner who reviewed the claims file.  
The examiner noted that the veteran had not been successful 
at obtaining work since 1994.  He was noted to be attending 
mental health classes, primarily for substance abuse but also 
for group therapy.  Upon examination, the veteran was fully 
oriented and answered questions in a goal-directed fashion.  
His affect was of full range.  He was fully oriented, with no 
signs of deficits in memory, concentration, ability to 
abstract, or language function.  His long history of alcohol 
abuse was noted.  In summary, the examiner noted that the 
veteran had the symptoms of PTSD but that these were 
confounded by his long history of alcohol abuse, which was 
not secondary to PTSD.  Notable symptoms included avoiding 
people, nightmares, and flashbacks.  The veteran was noted to 
have moderate impairment from PTSD, but his serious 
occupational impairment, however, was "clearly to be 
attributed to his alcohol dependence."  He was assigned a 
GAF score of 70 due to PTSD and a GAF score of 50 due to 
alcohol dependence.

Subsequently, in an April 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from March 23, 2001.

From November 5, 2002 through February 21, 2003, the veteran 
was hospitalized at a VA facility for substance abuse 
treatment and then transferred for PTSD symptom treatment.  
His GAF score at admission was 49.  He reported experiencing 
PTSD symptoms that interfered with daily functioning and 
indicated that he used alcohol to self-medicate his symptoms.  
Intrusive thoughts, sleep disturbances, nightmares, anger, 
avoidance, and isolation were reported.  The veteran 
underwent group and individual therapy during the 
hospitalization.  At discharge, he was experiencing less 
anxiety, had a full affect, and denied suicidal ideation.  He 
did complain of impairment of concentration and a poor 
memory.  The veteran's history of alcohol abuse was not 
discussed at discharge, except to the extent that he was 
attending Alcoholics Anonymous (AA) meetings and had a 
guarded prognosis due to his long history of alcohol to 
minimize PTSD symptoms.  A GAF of 57 was assigned at 
discharge.  

Correspondingly, in an April 2003 rating decision, the 
veteran was assigned a temporary 100 percent evaluation under 
38 C.F.R. § 4.29 for hospitalization over 21 days for the 
period from November 5, 2002 until March 1, 2003.

Subsequent VA treatment records from 2003 indicate continued 
PTSD therapy and substance abuse treatment.  An August 2003 
psychotherapy report indicates a GAF score of 31-40, but with 
the diagnoses listed as "[d]epression, moderate, severe, 
[a]lcohol [d]ependence."  

In March 2004, the veteran underwent a videoconference 
hearing with the undersigned Veterans Law Judge.  During this 
hearing, he reported frequent nightmares and flashbacks, a 
suicide attempt "[a] couple of years ago," hearing voices 
from Vietnam, isolative behavior, and a worsening of symptoms 
since his last VA examination.  He also testified that he 
stopped working in 1994.  

During a March 22, 2004 VA mental health intake assessment, 
the veteran reported sleep disturbances with nightmares two 
to three times per week, flashbacks, isolative behavior, 
irritability, and being easily angered.  He noted a past 
history of alcohol dependence but stated that he was not 
drinking at the present time and was attending AA.  The 
examiner further noted multiple "reexperiencing," 
avoidance, and arousal symptoms.  The veteran reported 
suicidal ideation, passive without plan, and had a depressed 
mood.  The examiner rendered Axis I diagnoses of alcohol 
dependence in remission and PTSD.  A current GAF score of 40 
was rendered.  A further examination, from July 2004, 
reflects a reported history of similar symptoms, including 
intrusive thoughts about Vietnam, and a GAF of 35 was 
assigned at that time.  

A February 2005 statement from a VA psychiatrist indicates 
that the veteran had a history of alcohol dependence for many 
years but had been sober for 15 months.  The veteran reported 
that his depression, "which was thought to be quite 
severe," and his PTSD were not any better after stopping 
drinking.  Symptoms included a sense of hopelessness and 
worthlessness associated with his mood disturbance, which 
seemed to be more punctuated than with many patients; and 
marked insomnia.  The psychiatrist noted that the veteran was 
deemed to be unemployable due to severe social and industrial 
impairment associated with PTSD.

The veteran was admitted to a VA facility in February 2005, 
with reports that his PTSD symptoms had returned after 
watching his quadriplegic brother die earlier in the month.  
He was noted to be isolating and tearful.  He stated that he 
wished to die but had not acted on it and had not had actual 
suicidal ideation.  Upon admission, the veteran's mood was 
depressed, and his affect was noted to be congruent with his 
mood.  In rendering an assessment, the examiner noted the 
veteran to be in intensive grief over his brother's death and 
experiencing an increase in disruptive PTSD symptoms.  Axis I 
diagnoses of adjustment disorder, major depression (single 
episode), and PTSD, with a normal but intense grief reaction, 
were rendered.  A GAF score of 45 was assigned at admission.

The report of the veteran's hospitalization, which ended on 
March 3, 2005, indicates that he had remained in remission 
from alcohol abuse but wanted to restart antabuse.  
Improvement in sleep, decreased feelings of isolation, and 
fewer incidents of reliving past events were noted during the 
course of the hospitalization.  A discharge GAF score of 57 
was rendered, with the veteran's competency and employability 
noted to have "not been changed as a result of this 
hospitalization."   

In December 2005, following the Board's July 2004 remand and 
several years of VA outpatient PTSD therapy, the veteran 
underwent a VA psychiatric examination, conducted by a 
psychiatrist who reviewed his claims file.  During this 
examination, the veteran reported that he had been sober for 
a year and 2.5 months.  He described sleep problems, 
nightmares, hopeless and helpless feelings, and irritability.  
While he noted some passive wishes of suicide, he denied 
suicidal thoughts and had no imminent plan.  Upon 
examination, his affect was mostly isolated from the content 
of thought, and he expressed sadness.  Some passive suicidal 
ideation was noted.  

Based on these findings, the examiner noted that the 
veteran's presentation was consistent with chronic PTSD.  
However, it was noted to be the veteran's drinking that was 
causing his disability.  He had partly used alcohol to get to 
sleep, but he had also used alcohol to deal with the many 
losses that he had in his life, and this was not related to 
PTSD.  Also, the veteran's depression was noted to be caused 
by alcohol dependence, and his PTSD had not made his 
depression worse.  

The examiner rendered Axis I diagnoses of chronic PTSD, 
alcohol dependence in early remission, and major depression 
caused by alcohol dependence.  GAF scores assigned by the 
examiner included 60 for PTSD, 48 for alcohol dependence, and 
54 for depression.  A combined GAF score of 48 was noted, 
referable to poor sleep, intrusive thoughts, tearfulness, 
hopelessness, passive suicidal ideation, and medical and 
social complications due to alcohol dependence.  In the 
opinion of the examiner, the veteran was not employable in a 
competitive marketplace, primarily based on his alcohol 
dependence and depression.   

In February 2006, the veteran's treating VA social worker, as 
well as a VA psychiatrist, noted that he had been 
hospitalized multiple times for inpatient psychiatric care 
and had been treated in a six-week PTSD program during the 
past two years.  He had reported severe symptoms of PTSD 
despite his current medication regimen, individual, and group 
counseling.  He continued to experience irritability, 
depression, anxiety, hypervigilance, hyperarousal, isolation, 
being easily startled, sleep disturbance with frequent 
nightmares, and intrusive memories of past combat 
experiences.  Significantly, the veteran was also noted to 
have "not been employable due to the severity of his PTSD 
symptoms during the last two years."

Subsequently, in a November 2006 rating decision, the AMC 
increased the evaluation for PTSD to 30 percent as of March 
1, 2003 and to 50 percent as of September 22, 1994.   

IV.  Analysis

The Board is an agreement with the RO to the extent that it 
has been determined that the veteran's PTSD has become more 
severe during the pendency of this appeal but finds a greater 
extent of such worsening.

Preliminarily, however, the Board finds that the initial 10 
percent evaluation is inadequate.  The Board is aware that 
the veteran was hospitalized on multiple occasions in 2001 
and that, according to the January 2002 VA examination, his 
serious occupational impairment was "clearly" attributable 
to alcohol dependence.  This finding distinguishes this case, 
at least at this point of the appeal, from Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), in which the Court 
determined that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  

That notwithstanding, the examiner, while assigning a GAF 
score of 70 for PTSD, further described the veteran's PTSD as 
moderate in degree.  Given this, and the veteran's reported 
symptoms of avoiding people, nightmares, and flashbacks, the 
Board finds that a 30 percent initial evaluation, though not 
more in the absence of a flattened affect or the remaining 
symptoms for a 50 percent evaluation due to PTSD, is 
warranted.

Subsequent mental health treatment records indicate that, 
while the veteran was able to largely deal successfully with 
his alcohol abuse, his PTSD symptoms worsened.  This is 
particularly evident in the report of the veteran's VA 
hospitalization from November 5, 2002 through February 21, 
2003.  At admission, the veteran's intrusive thoughts, sleep 
disturbances, nightmares, anger, avoidance, and isolation 
were reported.  Improvement was improved, and a GAF score of 
57 was assigned at discharge.  

The Board is aware that a temporary 100 percent evaluation 
was assigned under 38 C.F.R. § 4.29 for the hospitalization 
period and that improvement was shown, but the extensive 
length of the hospitalization (3.5 months) and the fact that 
the discharge GAF score of 57 still represented a worsening 
from the previous score of 70 indicate a significant 
worsening in the disability picture.  The Board is also aware 
that, at the time of the hospitalization, the veteran was 
noted to not be abusing alcohol and finds no basis, at that 
time, for attributing his symptomatology to a nonservice-
connected disorder.  Rather, the veteran's disability picture 
was shown to be attributable to PTSD and consistent with the 
criteria for a 50 percent evaluation.  Given that the veteran 
denied suicidal ideation at that time, and in the absence of 
the remaining symptoms constituting the criteria for a 70 
percent evaluation, the Board finds no basis for an even 
higher evaluation at that time.

Subsequent evidence, beginning with the report of a March 22, 
2004 VA mental health intake assessment, reflects a further 
worsening, with GAF scores mostly below 50, a further 
hospitalization in February 2005, and little indication of 
alcohol abuse as a major causative factor.

The most recent relevant reports added to the claims file 
contain conflicting findings as to the severity of the 
veteran's PTSD and its effect on his employability.  The 
report of the December 2005 VA examination indicates that the 
veteran is unemployable but as due to alcoholism and 
depression, both of which were found to be separate from 
PTSD.  See Mittleider v. West, supra.  The veteran's PTSD was 
found to be the least disabling of these conditions, with the 
assigned GAF score of 60 for PTSD, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), representing 
moderate symptoms.

The findings from this examination, however, are 
substantially rebutted by the February 2006 statement from 
the veteran's treating VA social worker, as well as a VA 
psychiatrist.  These treatment providers determined that the 
veteran's PTSD had precluded employment during the past two 
years and listed multiple symptoms (irritability, depression, 
anxiety, hypervigilance, hyperarousal, isolation, being 
easily startled, sleep disturbance with frequent nightmares, 
and intrusive memories of past combat experiences) due to 
PTSD.

In considering this statement, the Board is aware that VA is 
not bound by a "treating physician rule" under which a 
regular treatment provider's opinion would be presumptively 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Nevertheless, the frequency of treatment that the 
veteran has received from a regular treatment provider is a 
factor in determining the probative value of that 
individual's opinion, and here the veteran's therapist's 
opinion was also signed by a VA psychiatrist.   

The Board also finds that the opinion of the VA examiner from 
December 2005 overstates the significance of the veteran's 
history of alcohol abuse.  Since being hospitalized in 
November 2002, the veteran has been treated primarily for 
PTSD symptomatology and not for symptoms consistent with 
alcohol abuse, which has been noted to be in remission.  
Indeed, the veteran's own reported history of just over a 
year of sobriety is not consistent with the more lengthy 
period of sobriety indicated in the claims file.

Given this, the Board finds that the February 2006 VA opinion 
supporting unemployability is of at least equal, and arguably 
greater, probative value as compared with the December 2005 
VA examination report.  38 U.S.C.A. § 5107(b).  As such, the 
Board finds that the veteran's PTSD renders him unemployable, 
and a 100 percent evaluation is warranted in cases of PTSD 
which is productive of total occupational and social 
impairment.

The remaining question for the Board is the precise date when 
the veteran's PTSD resulted in total occupational impairment, 
thus warranting the 100 percent evaluation.  As noted above, 
the February 2006 opinion indicates a two-year period of such 
impairment, and this is consistent with the findings of a 
March 22, 2004 VA mental health intake assessment, during 
which the veteran was noted to have multiple 
"reexperiencing," avoidance, and arousal symptoms and 
reported suicidal ideation, passive without plan.  At that 
time, a current GAF score of 40 was assigned, and the Board 
notes that this score, under the DSM-IV, equates to some 
impairment in reality testing or communication, or major 
impairment in such areas as work (e.g., unable to work), 
school, family relations, judgment, thinking, or mood.  
Again, this report does not indicate that a history of 
alcohol abuse was a substantial causative factor.

Based on all of the above findings, and particularly in light 
of the veteran's multiple hospitalizations and long history 
of outpatient treatment, the Board finds that the evidence of 
record supports a 30 percent evaluation for PTSD from March 
23, 2001 through November 4, 2002; a 50 percent evaluation 
for PTSD from March 1, 2003 through March 21, 2004; and a 100 
percent evaluation beginning on March 22, 2004.  (As noted 
above, a temporary 100 percent evaluation had been assigned 
under 38 C.F.R. § 4.29 from November 5, 2002 until March 1, 
2003, so that the evaluation for this period is not at 
issue).  With regard to each noted time period, this 
determination represents an increase, as well of a full grant 
of the benefit sought on appeal for the period beginning on 
March 22, 2004.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  In this 
regard, the Board notes that the veteran's prior 
hospitalizations have been fully considered in the 
determination to assign higher schedular evaluations for all 
cited time periods, as well as a 100 percent evaluation 
beginning on April 22, 2004.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 30 percent evaluation for PTSD is granted for the period 
from March 23, 2001 through November 4, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A 50 percent evaluation for PTSD is granted for the period 
from March 1, 2003 through March 21, 2004, subject to the 
laws and regulations governing the payment of monetary 
benefits.

 A 100 percent evaluation for PTSD is granted for the period 
beginning on March 22, 2004, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


